DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the AFCP filed on 06/01/2022.  
Claim(s) 2-8, 10 is/are pending in the application.
Claim(s) 1 was/were previously canceled.
Independent claim(s) 2 was/were amended.
Dependent claim(s) 10 was/were amended.
Claim(s) 9 was/were canceled.

Allowable Subject Matter
Claim(s) 2-8, 10 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In the Final Rejection, dated 04/11/2022, claim(s) 9 (after careful review and search (with respect to independent claim(s) 2)) was/were objected to for being dependent upon a rejected base claim, furthering that the claim(s) would be allowable if rewritten in independent form including all of the limitations of its/their respective base and intervening claims.

In response to the Final Rejection, Applicant amended independent claim(s) 2 to include limitations of the previously objected dependent claim(s), claim(s) 9.

As such, claim(s) 2-8, 10 was/were carefully reviewed and a search with regards to independent claim(s) 2 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 2-8 and specifically independent claim(s) 2, the prior art search was found to neither anticipate nor suggest a processor, comprising: graphics processing resources to be shared by a plurality of virtual machines (VMs), wherein the graphics processing resources are divided into a plurality of slices to be allocated to the plurality of VMs; and management hardware logic to independently set at least one of voltage and frequency provided to each of the plurality of slices based on identifying the slices allocated to the VMs, wherein a priority is associated with each of the plurality of VMs, and wherein the setting of the at least one of voltage and frequency to a first slice is based on a first priority of a first VM corresponding to the first slice; a shared local memory (SLM) to store graphics data associated with the plurality of VMs; and SLM control hardware logic to allocate a first portion of the SLM to a first VM and a second portion of the SLM to a second VM, wherein a priority is associated with each of the plurality of VMs and sizes of the first portion and second portion of SLM are selected in accordance with the priorities, and wherein a region in system memory to store spill-over data for the first VM when the first portion of the SLM allocated to the first VM becomes full and the second portion of the SLM allocated to the second VM is available. (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612